DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on September 2, 2022 to the non-final Office action of June 23, 2022 is acknowledged.  The Office action on the currently pending claims 1-4, 6-12, and 14-20 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alissa (US 2020/0305310) in view of Leigh (US 2021/0345511) and in further view of Cheon (US 20020117291 A1).
Regarding claim 1, Alissa discloses (Figs. l -3C): 
A computing module apparatus (106) for use in a rack-mountable tray ([0029]: 102- an embodiment in which 102 is a shelf/drawer that is then mounted in a rack), the computing module apparatus (106) including: one or more walls (124a-124d) defined between a top surface (128) and a bottom surface (126), wherein the one or more walls (124a-124d), the top surface (128), and the bottom surface (126) define an interior volume (122) of the computing module apparatus (106); one or more computing components (132) positioned within the interior volume (122) of the computing module apparatus (106); an immersion fluid (110) contained within the interior volume (122) of the computing module apparatus (106) and surrounding the one or more computing components (132), the immersion fluid (110) filling (See Figs.3A-C) the interior volume (122) of the computing module apparatus (106).
However, Alissa fails to explicitly disclose: 
One or more mechanical interconnects for mechanically coupling the computing module apparatus with the rack-mountable tray; and a thermal plate positioned on the bottom surface and in contact with the immersion fluid, wherein the immersion fluid transfers heat from the one or more computing components to the thermal plate.
Leigh however teaches (Figs.2 and 25A-25F): 
One or more mechanical interconnects (2520) for mechanically coupling ([0078]) the computing module apparatus (2500) with the rack-mountable tray (202).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to utilize Leigh to modify Alissa such that one or more mechanical interconnects mechanically couple the computing module with the rack-mountable tray, as claimed, in order to achieve a secure mechanical connection between the computing module apparatus and the rack-mountable tray in a user-friendly manner (i.e., the use of the mechanical interconnect provides easy installation and removal).
However, the above combination would still fail to teach:
A thermal plate positioned on the bottom surface and in contact with the immersion fluid, wherein the immersion fluid transfers heat from the one or more computing components to the thermal plate.
Cheon however teaches (Fig.9):
A thermal plate (152, 154, and 156) positioned on the bottom surface (See Fig.9) and in contact with the one or more components (24), wherein heat transferred is from the one or more components (24) to the thermal plate (152, 154, and 156) ([0063]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Cheon to further modify the device of modified Alissa such that it has a thermal plate that is positioned on the bottom surface of the computing module apparatus so that the thermal plate is also positioned on the bottom surface and in contact (i.e., thermal contact) with the immersion fluid so that the immersion fluid transfers heat from the one or more computing components to the thermal plate, as claimed, in order to further improve the heat dissipation capabilities of the computing module apparatus due to the thermal plate as taught by Cheon ([0063]).  Furthermore, the use of the thermal plate will also improve the heat dissipation capabilities due to an increased number of cooling components used to dissipate heat from the computing module apparatus.
Regarding claim 9, Alissa discloses (Figs. l-3C): 
An information handling system (100), comprising: a rack-mountable tray ([0029]: 102- an embodiment in which 102 is a shelf/drawer that is then mounted in a rack); a computing module (106) coupled to the rack-mountable tray, including: one or more walls (124a-124d) defined between a top surface (128) and a bottom surface (126), wherein the one or more walls (124a-124d), the top surface (128), and the bottom surface (126) define an interior volume (122) of the computing module (106); one or more computing components (132) positioned within the interior volume (122) of the computing module (106); an immersion fluid (110) contained within the interior volume (122) of the computing module (106) and surrounding the one or more computing components (132), the immersion fluid (110) filling the interior volume (122) of the computing module (106) (Immersion Fluid filling Computing Module: See Figs.3A-C).
However, Alissa fails to explicitly disclose: 
One or more mechanical interconnects for mechanically coupling the computing module with the rack-mountable tray; and a thermal plate positioned on the bottom surface and in contact with the immersion fluid, wherein the immersion fluid transfers heat from the one or more computing components to the thermal plate. 
Leigh however teaches (Figs.2 and 25A-25F): 
One or more mechanical interconnects (2520) for mechanically coupling ([0078]) the computing module (2500) with the rack-mountable tray (202).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to utilize Leigh to modify Alissa such that one or more mechanical
interconnects mechanically couple the computing module with the rack-mountable tray in order
to achieve a secure mechanical connection between the computing module and the rack mountable tray in a user-friendly manner (i.e., the use of the mechanical interconnect provides easy installation and removal).
However, the above combination would still fail to teach:
A thermal plate positioned on the bottom surface and in contact with the immersion fluid, wherein the immersion fluid transfers heat from the one or more computing components to the thermal plate.
Cheon however teaches (Fig.9):
A thermal plate (152, 154, and 156) positioned on the bottom surface (See Fig.9) and in contact with the one or more components (24), wherein heat is transferred from the one or more components (24) to the thermal plate (152, 154, and 156) ([0063]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Cheon to further modify the device of modified Alissa such that it has a thermal plate that is positioned on the bottom surface of the computing module apparatus so that the thermal plate is also positioned on the bottom surface and in contact (i.e., thermal contact) with the immersion fluid so that the immersion fluid transfers heat from the one or more computing components to the thermal plate, as claimed, in order to further improve the heat dissipation capabilities of the computing module apparatus due to the thermal plate as taught by Cheon ([0063]).  Furthermore, the use of the thermal plate will also improve the heat dissipation capabilities due to an increased number of cooling components used to dissipate heat from the computing module apparatus.
Regarding claim 17, Alissa discloses (Figs.l-3C): 
See next page→
A computing module apparatus (106) for use in a rack-mountable tray ([0029]: 102- an embodiment in which 102 is a shelf/drawer that is then mounted in a rack), the computing module apparatus (106) including: one or more walls (124a-124d) defined between a top surface (128) and a bottom surface (126), wherein the one or more walls (124a-124d), the top surface (128), and the bottom surface (126) define an interior volume (122) of the computing module apparatus (106); one or more computing components (132) positioned within the interior volume (122) of the computing module apparatus (106); an immersion fluid (110) contained within the interior volume (122) of the computing module apparatus (106) and surrounding the one or more computing components (106), the immersion fluid (110) filling the interior volume (122) of the computing module apparatus (106) (Immersion Fluid filling Interior Volume of the Computing Module Apparatus: See Figs.3A-C).
However, Alissa fails to explicitly disclose: 
One or more mechanical interconnects for mechanically coupling the computing module apparatus with the rack-mountable tray; one or more power interconnects for power coupling with the rack-mountable tray; one or more data interconnects for data coupling with the rack-mountable tray; and a thermal plate positioned on the bottom surface and in contact with the immersion fluid, wherein the immersion fluid transfers heat from the one or more computing components to the thermal plate.
Leigh however teaches (Figs.2 and 25A-25F): 
One or more mechanical interconnects (2520) for mechanically coupling ([0078]) the computing module apparatus (2500) with the rack-mountable tray (202); one or more power interconnects (2508) for power coupling (216) with the rack-mountable tray (202); one or more data interconnects (2514) for data coupling (212) with the rack mountable tray (202).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to utilize Leigh to modify Alissa such that one or more mechanical interconnects mechanically couple the computing module with the rack-mountable tray in order
to achieve a secure mechanical connection between the computing module and the rack-
mountable tray in a user-friendly manner (i.e., the use of the mechanical interconnect provides
easy installation and removal), such that one or more power interconnectors power couple with
the rack-mountable tray in order to electrically connect the one or more computing components
of the computing module apparatus with a power source, and such that one or more data interconnects data couple with the rack-mountable tray in order to transmit data from the one or more computing components of the computing module apparatus.
However, the above combination would still fail to explicitly teach: 
A thermal plate positioned on the bottom surface and in contact with the immersion fluid, wherein the immersion fluid transfers heat from the one or more computing components to the thermal plate.
Cheon however teaches (Fig.9):
A thermal plate (152, 154, and 156) positioned on the bottom surface and in contact with (See Fig.9) the one or more components (24), wherein heat is transferred from the one or more components (24) to the thermal plate (152, 154, and 156).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Cheon to further modify the device of modified Alissa such that it has a thermal plate that is positioned on the bottom surface of the computing module apparatus so that the thermal plate is also positioned on the bottom surface and in contact (i.e., thermal contact) with the immersion fluid so that the immersion fluid transfers heat from the one or more computing components to the thermal plate, as claimed, in order to further improve the heat dissipation capabilities of the computing module apparatus due to the thermal plate as taught by Cheon ([0063]).  Furthermore, the use of the thermal plate will also improve the heat dissipation capabilities due to an increased number of cooling components used to dissipate heat from the computing module apparatus.
Regarding claims 2, 10, and 18, Alissa further discloses: 
(Claims 2 and 18) Wherein the interior volume (122) is sealed (Figs.3A-C: the interior volume has to be sealed to prevent the coolant 110 from spilling out) from an outside environment (environment outside of 106) of the computing module apparatus (106).
(Claim 10) Wherein the interior volume (122) is sealed (Figs.3A-C: the interior volume has to be sealed to prevent the coolant 110 from spilling out) from an outside environment (environment outside of 106) of the computing module (106).
Regarding claims 3, 11, and 19, Alissa further discloses: 
Wherein the immersion fluid is a dielectric fluid ([0033]).
Regarding claims 4 and 12, Alissa further discloses: 
(Claim 4) A cold fluid intake (125b) and a warm fluid return (125a).
(Claim 12) The computing module (106) further comprising a cold fluid intake (125b) and a warm fluid return (125a).
Regarding claim 6 and 14, modified Alissa fails to explicitly teach: 
One or more power interconnects for power coupling with the rack-mountable tray.
However, Leigh further teaches: 
One or more power interconnects (2508) for power coupling (216) with the rack-mountable tray (202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Leigh to further modify modified Alissa such that it has one or more power interconnectors that power couples with the rack-mountable tray in order to provide a simple and efficient means of electrically connect the one or more computing components of the computing module apparatus with a power source.
Regarding claim 7 and 15, modified Alissa fails to explicitly teach: 
One or more data interconnects for data coupling with the rack-mountable tray.
However, Leigh further teaches: 
One or more data interconnects (2514) for data coupling (212) with the rack-mountable tray (202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Leigh to further modify modified Alissa such that it has one or more data interconnects that data couples with the rack-mountable tray in order to provide a simple and efficient means of transmitting data from the one or more computing components of the computing module apparatus.
Regarding claim 8, 16, and 20, Alissa further discloses: 
Wherein the one or more computing components (132) include one or more of memory, processors, and storage devices ([0033]: 132 includes CPUs, GPUs, SSDs, memory chips, etc.).



See next page→

Response to Arguments

Applicant’s arguments filed on September 2, 2022 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835